Citation Nr: 0515718	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bulging discs, L4-L5 and L5-S1.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.   In that rating decision, the RO denied 
service connection for an acquired psychiatric disorder of 
major depression, for bulging disc, L4-5 and L5-S1, and for 
arthritis of the lumbar spine.  

The claimed psychiatric disorder was previously denied in an 
August 1986 rating decision, which the veteran did not appeal 
and therefore was final as to that claim.  The claimed 
bulging disc, L4-5 and L5-S1 was denied in a May 1992 Board 
decision, which is final as to that claim.  Therefore, as 
explained below, the Board must first find that new and 
material evidence has been presented since the respective 
final decisions in order to establish its jurisdiction to 
review the merits of the previously denied claims.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In the veteran's applications to reopen his claims regarding 
the psychiatric disorder and the bulging disc disorder, he 
asserted that these disorders were secondary to service-
connected lumbosacral strain.  Previously, these claimed 
disorders were claimed to be directly related to service; and 
the claims were denied in the final decisions noted above.  

The claims of entitlement to service connection for bulging 
disc, L4-L5 and L5-S1, and for an acquired psychiatric 
disorder, are considered to be the same claims as those 
denied in August 1986 (psychiatric disorder) and May 1992 
(bulging disc, L4-L5 and L5-S1), because they concern the 
same alleged disabilities, although a new theory, secondary 
service connection, see 38 C.F.R. § 3.310 (2004), has been 
introduced to support it.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997); cf. Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (claim based on a diagnosis of a new disorder 
represents a new claim).  Therefore, these claims cannot be 
readjudicated unless they first have been found to be 
supported by new and material evidence.  Ashford.  The claim 
for service connection for arthritis of the lumbar spine is a 
new diagnosis, and as such will be adjudicated as a new claim 
for service connection.  Ephraim.


FINDINGS OF FACT

1.  In August 1986, the RO declined to reopen the claim for 
service connection for an acquired psychiatric disorder.  The 
veteran did not appeal that decision.

2.  Some of the evidence received since August 1986, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the acquired psychiatric disorder 
claim, and raises a reasonable possibility of substantiating 
the claim.

3.  In May 1992, the Board denied the claim for service 
connection for bulging discs, L4-5 and L5-S1.  

4.   Some of the evidence received since May 1992, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bulging discs, L4-5 and L5-S1, and raises a reasonable 
possibility of substantiating the claim.

5.  Bulging discs, L4-5 and L5-S1, and arthritis of the 
lumbar spine, are related to injury during service.

6.  An acquired psychiatric disorder is proximately due to or 
the result of the veteran's service-connected lumbosacral 
spine disability.


CONCLUSIONS OF LAW

1.  The August 1986 RO rating decision that declined to 
reopen the claim for service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 4005; 38 C.F.R. 
§§ 19.129, 19.192 (1986).

2.  New and material evidence has been received, and the 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, (West 2002); 38 
C.F.R. § 3.156(a) (2004).

3.  The Board's May 1992 decision that denied service 
connection for bulging discs, L4-5 and L5-S1 is final.  38 
U.S.C.A. § 7103 (West Supp. 1991); 38 C.F.R. § 20.1100 
(1992).

4.  Evidence received since the May 1992 Board decision is 
new and material; the claim of entitlement to service 
connection bulging discs, L4-5 and L5-S1, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  Bulging discs at L4-L5 and L5-S1, and arthritis of the 
lumbar spine, were incurred during service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).

6.  Service connection is warranted for an acquired 
psychiatric disorder.  38 C.F.R. §§ 3.303, 3.310(a) (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Because this decision effects a grant (service connection for 
the claimed disabilities) of the benefit sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

II.  Analysis of Application to Reopen Claims Based on New 
and Material Evidence 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

A claim of entitlement to service connection for an acquired 
psychiatric disorder -  a nervous condition - was first 
denied in a November 1971 rating decision.  That 
determination was made on the basis that although the veteran 
was treated during service for a nervous condition, at the 
time of his last examination, there were no findings of any 
resultant disability.  In the decision, the RO noted that 
service medical evidence showed that an inservice diagnosis 
of depressive reaction did not represent a real 
neuropsychiatric problem; and that during VA examination no 
apparent mental illness symptoms were present. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

The veteran was notified of the November 1971 denial that 
month.  He did not indicate any disagreement with the 
November 1971 rating decision within one year of notice of 
that rating decision.  Therefore, that decision is final.  38 
U.S.C.A. § 4005; 38 C.F.R. §§ 19.118, 19.153 (1971).

In July 1986, the veteran applied to have his claim for a 
nervous condition be reopened.  In an August 1986 rating 
decision, the RO denied the application on the basis that no 
new and material evidence had been presented tending to show 
that service connection was warranted for a neuropsychiatric 
condition.  The veteran was notified of that decision in 
August 1986.  He did not indicate any disagreement with the 
August 1986 rating decision within one year of notice of that 
rating decision.  Therefore, that decision is final.  38 
U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 19.192 (1986).

In a November 1989 rating decision, the RO denied service 
connection for bulging disc of the lumbosacral spine.  The 
veteran appealed that decision, and in a May 1992 decision, 
the Board denied service connection for bulging discs of L4-
L5 and L5-S1.  That decision was made on the basis that there 
was no medical evidence of disc pathology until many years 
after service, and there was no showing of an etiological 
relationship between service-connected muscle strain of the 
lumbosacral spine and recently demonstrated bulging discs 
involving L4-L5 and L5-S1.  That Board decision is final.  38 
U.S.C.A. § 7103 (West Supp. 1991); 38 C.F.R. § 20.1100 
(1992).

In June 2002, RO received the veteran's claim for service 
connection for his spine disorder including degenerative disc 
disease of the lumbar spine, degenerative arthritis of the 
lumbar spine.  In November 2002, the RO received the 
veteran's claim for service connection for major depressive 
disorder secondary to his service-connected lumbar spine 
strain.  

Since the claims had been previously denied, those claims are 
actually applications to reopen the claims for service 
connection.  (The spine claim with respect to arthritis is 
new and is addressed denovo below).  VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as these were, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection for an acquired psychiatric disorder in the August 
1986 rating decision.  The Board adjudicated the last final 
disallowance regarding the claim for service connection for 
bulging discs of L4-L5 and L5-S1 in the May 1992 decision.

The evidence received subsequent to those respective final 
decisions is presumed credible for the purposes of reopening 
a claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence submitted subsequent to the May 1992 Board decision 
(bulging discs of L4-L5 and L5-S1) includes VA and private 
medical records, including the reports of VA examinations for 
spine and mental disorders; and statements of the veteran and 
his testimony during hearings in September 2000 and December 
2003  before the RO.  Evidence submitted subsequent to the 
August 1986 rating decision (acquired psychiatric disorder 
claim) includes the above set of evidence, as well as other 
VA and private medical records; and statements of the veteran 
and his testimony during a hearing in April 1991 before the 
RO.  

Much of the evidence received since the respective final 
decisions in August 1986 and May 1992 is new in relation to 
those decisions in that it was not previously of record at 
the time of those decisions.  Moreover, with respect to both 
of the claimed disorders, the new records contain evidence 
which is material to both claims in that the records contain 
evidence which relates to an unestablished fact necessary to 
substantiate the claims.

With respect to the acquired psychiatric disorder claim, at 
the time of the August 1986 rating decision, the RO 
determined that no new and material evidence had been 
presented since a previous decision.  The previous rating 
decision in November 1971 had found there was no evidence of 
a current disorder.  Thus, material evidence here would be 
evidence related to that unestablished fact necessary to 
substantiate that claim - evidence of a current acquired 
psychiatric disorder.  

The records received since August 1986 include a November 
2002 statement by a VA Advanced Registered Nurse Practitioner 
(ARNP) at a VA mental health clinic.  In that statement, the 
ARNP noted that the veteran was diagnosed with major 
depressive disorder, which the ARNP believed was at least as 
likely as not to be related to the veteran's multiple 
musculoskeletal problems, resultant pain, and the fact that 
he could not work.  

In the report of an April 2003 VA examination for mental 
disorders, the examiner diagnosed major depressive disorder, 
chronic, moderate to severe; and dysthymic disorder, late 
onset.  In an addendum to that examination report, the 
examiner opined that the veteran's depression appeared to be 
associated primarily with back pain beginning in the mid-
1980s.  

These records contain evidence which relates to an 
unestablished fact - a current psychiatric disorder - 
necessary to substantiate the psychiatric disorder claim.  
They are neither cumulative nor redundant of the evidence of 
record at the time of the last final denial of the claim.  
Further, this evidence supports the veteran's claim and 
thereby raises a reasonable possibility of substantiating the 
claim. 

Accordingly, the Board finds that the evidence received 
subsequent to August 1986 is new and material and serves to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  

With respect to the claimed bulging discs, L4-L5 and L5-S1, 
at the time of the May 1992 Board decision, the Board 
determined that this spine disorder was not shown until many 
years after service, and there was no showing of an 
etiological relationship between the service-connected 
lumbosacral muscle strain and the recently demonstrated 
bulging discs, L4-L5 and L5-S1.  Thus, material evidence here 
would be evidence related to the unestablished fact necessary 
to substantiate that claim - evidence that the current 
disorder of bulging discs, L4-L5 and L5-S1 was etiologically 
related to service or proximately the result of the service-
connected lumbosacral muscle strain.  

The records received since May 1992 include statements in 
September 2000 and December 2003 from William J. Ciskey, M.D.  
In the September 2000 statement, Dr. Ciskey opined that it 
was as likely as not that the bulging discs developed from 
the service-connected accidental fall sustained in service.  
In the December 2003 statement, he opined that the veteran 
ruptured one or several lumbar discs during a fall in 
service.  He further opined that the current disability 
occurred as a result of the fall.

Although these opinions are not shown to have been based on a 
review of the veteran's claims file, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  These records contain evidence which 
relates to an unestablished fact necessary to substantiate 
the bulging discs, L4-L5 and L5-S1 disorder claim.  They 
provide evidence pertaining to whether there is a nexus 
between the current disability and service or service-
connected disability.  They are neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim.  Further, this evidence supports 
the veteran's claim and thereby raises a reasonable 
possibility of substantiating the claim. 

Accordingly, the Board finds that the evidence received 
subsequent to May 1992 is new and material and serves to 
reopen the claim for service connection for bulging discs, 
L4-L5 and L5-S1.

Having determined that new and material evidence has been 
added to the record, the veteran's claims of entitlement to 
service connection for both claimed disabilities (an acquired 
psychiatric disorder and bulging discs, L4-L5 and L5-S1) are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

III.  Analysis of Entitlement to Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, certain 
chronic diseases, including arthritis and psychosis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board has reviewed all of the considerable evidence of 
record relevant to the claims, which consists of the 
veteran's contentions; the reports of VA examinations of the 
back and for mental disorders; other VA medical records 
including treatment dated from 1974 to April 1999, and 
statements in September 2000 and November 2002; private 
medical records including treatment records and statements 
dated from 1972 to December 2003; published material; and the 
transcripts of RO hearings in September 2000 and December 
2003.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issues here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of bulging 
discs, L4-L5 and L5-S2, arthritis of the lumbar spine, and of 
an acquired psychiatric disorder.  

With respect to the lumbosacral spine, VA medical records 
include the following evidence of diagnoses.  The report of 
X-ray examination in May 1987 contains an impression of 
minimal degenerative change of the lumbar spine.  The report 
of a CT examination of the lumbar spine contains an 
impression of mild central bulging L4-5 and L5-S1 disks are 
present.  The report of a July 1989 VA examination shows that 
CT examination of the lumbar spine revealed slight posterior 
bulging of the lumbosacral disc.  The examination report 
contains an impression of bulging disc L5-S1.  The report of 
a July 1997 VA examination contains a diagnosis of mild 
degenerative changes of the lumbar spine.  The report of CT 
examination of the lumbar spine in March 1999 shows findings 
of bulging of the disks including at level L4-5 and L5-S1.  
The report of a March 1999 VA examination of the lumbar spine 
shows that X-ray examination showed mild to moderate 
degenerative changes, especially L-2 and L-3, and mild 
spondylolisthesis.  The report contains diagnoses of (1) 
establish diagnosis of lumbosacral strain, and (2) establish 
diagnosis of degenerative joint disease of the lumbosacral 
spine.

In September 2000, William J. Ciskey, M.D., stated that the 
veteran currently had been found to have severe degenerative 
arthritis of the lumbosacral spine, associated with 
spondylolisthesis; and that the veteran had bulging discs at 
L2-3, L4-5, and L5-S1 levels, as well as diffuse arthritic 
changes in the lumbosacral spine.  In a September 2000 
letter, a VA staff physician certified that the veteran had 
bulging discs of the lumbar spine at L4-L5, L5-S1, and L2-L3, 
and indicated that the veteran had degenerative changes in 
the lumbar spine.  

With respect to the psychiatric claim, an April 2003 VA 
examination report contains a diagnosis of (1) major 
depressive disorder, chronic, moderate to severe, and (2) 
dysthymic disorder, late onset.

Because the record contains competent medical evidence of 
current disorders of (1) bulging discs at L4-L5, L5-S1, (2) 
arthritis of the lumbar spine, and (3) an acquired 
psychiatric disorder, and no evidence to the contrary, the 
Board concedes the presence of such disabilities.

The question therefore is whether these disabilities were 
incurred in or aggravated by active military service, or in 
the case of arthritis or psychosis, became manifested to a 
compensable degree within one year of separation from active 
duty; or whether a claimed disability is shown to be 
proximately due to or the result of, a service-connected 
disease or injury, as claimed in this case, the service-
connected lumbosacral strain.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a). 

i.  Lumbosacral Spine

Service medical treatment records show that the veteran was 
seen in May 1968 for pain in the mid-lumbar area for the 
previous two days.  At that time he reported he had no 
previous history of injury but had had recurrent low back 
pain.  On examination at that time, the examiner noted that 
the veteran had lumbar lordosis.  

The veteran was seen in December 1970 after he fell and hurt 
his back.  On examination, the examiner noted a finding of 
"muscle tight."  The impression was muscle spasm.  He was 
seen again in January 1971 for continued low back pain.  On 
examination he had generalized muscle sprain of the lower 
back.  Deep tendon reflexes were equal.  

Later that month he was seen in the surgical clinic.  There 
he reported complaints of intermittent low back pain for 
three to four years, and trouble lately following a fall.  He 
had no sciatica or neurological symptoms.  On examination he 
had full range of motion and mild paraspinal spasm.  X-ray 
examination was within normal limits.  After examination, the 
impression was muscle strain.

At the July 1971 discharge examination, evaluation of the 
spine and other musculoskeletal  system was normal.  

During a September 1971 VA examination, the veteran reported 
complaints that movement at work and sitting in the typing 
pool bothered his back.  X-ray examination of the lumbosacral 
spine was normal.  After examination, the diagnosis was 
lumbosacral sprain; disability minimal.

In a July 1972 letter, Fred E. Brown, M.D. stated that X-ray 
examination of the lumbar spine in 1972 was negative.  The 
report of VA examination in August 1972 shows that X-ray 
examination of the lumbar spine revealed no significant bony 
or articular abnormalities.  The diagnosis was lumbosacral 
strain - history of- recurrent; not found.  

An April 1974 report of private X-ray examination of the 
lumbar spine revealed a fusion defect at S1.  The vertebral 
bodies were normal in height and the disc spaces were well 
maintained.  There was no evidence of acute bony injury or 
destructive lesion.  The report contains an impression that 
examination of the lumbar spine did not reveal evidence of 
acute bony injury with other findings as described.  A 
private medical report dated the same day shows that X-ray 
examination of the lumbar spine was within normal limits.  
The examiner noted that it did show probably a very small 
amount of S1 occult spina bifida, otherwise findings were 
within normal limits.  There was no spondylolisthesis and no 
arthritic changes or abnormal alignment.  The veteran was 
tender over the upper lumbar and/or lower thoracic spinous 
processes; otherwise no local physical findings were at that 
spot.

In a May 1974 letter from D. C. Malmstrom, D.C., that 
treatment provider stated that X-rays revealed a slight 
rotation of the L4-L5 lumbar segments on the A-P view; 
lateral view indicated normal findings.  

VA examination reports in August 1974, January 1977, and 
August 1986 contain reports of X-ray examination of the 
lumbar and lumbosacral spine showing normal findings.  These 
examination reports contain diagnoses of lower back pain, 
recurrent strain, and residual, lumbosacral strain, 
respectively. 

The report of X-ray examination in May 1987 contains an 
impression of minimal degenerative change of the lumbar 
spine; no other abnormality of the spine.  

A private treatment record in July 1987 shows that the 
veteran was seen then for persistent low back pain with 
radiculopathy.  The examiner noted rule out ruptured disc.  
The veteran reported he had been bothered with persistent 
pain in his back with radiation into the left leg; and 
intermittent weakness felt in the left leg.  A CAT scan of 
L4-L5 and L5-S1 was planned.  The report of lumbar CT 
examination in July 1987 contains an impression that mild 
central bulging L4-L5 and L5-S1 disks are present.

Reports of VA examinations in July 1989, July 1997, March 
1999 and later generally show continued evidence of 
degenerative changes in the lumbar spine and bulging discs at 
L4-L5 and L5-S1.  

A September 2000 statement from Dr. Ciskey noted the 
following.  The veteran sustained an accidental fall during 
service in which he fell while coming down a flight of  
concrete stairs.  The veteran fell, severely contusing his 
low back on the sharp edge of the concrete step.  Since then, 
he had developed increasing severe low back pain and 
symptoms.  He currently has been found to have severe 
degenerative arthritis of the lumbosacral spine, associated 
with spondylolisthesis.  He has bulging discs at L2-3, L4-5, 
and L5-S1 levels, as well as diffuse arthritic changes in the 
lumbosacral spine.  Dr. Ciskey opined that it was as likely 
as not that these disease processes and conditions developed 
from the service-connected accidental fall he sustained in 
service, and should be service connected.

An October 2000 statement from Dennis J. Kepka, M.D., noted 
that the veteran had a diagnosis of degenerative joint 
disease, spondylolithiasis and bulging disc at L2-L3, L4-L5, 
L5-S1, with severe osteoarthritic changes.  Dr. Kepka opined 
that this resulted from a fall down several steps while in 
service.  

The report of an October 2000 VA examination of the spine 
shows that the examiner concluded with an opinion that there 
were no objective findings that would lead him to think that 
the veteran's current back pain was directly related to the 
accident in service thirty years before.  

In a March 2001 addendum to the examination above, the 
examiner opined that current back pain may be related to the 
veteran's overweight condition, and this was not related to 
the accident 30 years before.  In response to a query as to 
what current diagnosis is etiologically related to the 
veteran's service-connected lumbosacral sprain, the examiner 
opined that he seriously doubted if it - the presence of 
minimal arthritic changes of the lumbosacral spine - was 
connected at all with the injury sustained 30 years before.

A December 2003 statement by Dr. Ciskey contains an opinion 
indicating that due to the inservice fall injury, post-
traumatic degenerative arthritis had settled into the 
lumbosacral spine, causing the veteran's chronic low back 
discomfort and major low back disability.  Dr. Ciskey also 
opined that the veteran ruptured one or several lumbar discs 
during this fall and that this has attributed to his 
peripheral nerve pain, leg pain and disability.  He opined 
that these entities occurred subsequent or as a result of the 
fall in service, and are directly related to the injury.

In a June 2004 VA examination report, an examiner reviewed 
the claims file and electronic documentation, and discussed 
the pertinent clinical history since service.  The examiner 
concluded with an opinion that the current minimal 
degenerative changes of the lumbar spine were not residuals 
of a back injury suffered in service.

ii.  Acquired Psychiatric Disorder

Service medical records show that the veteran was seen in 
April 1970 for complaints of being chronically depressed for 
two years.  A consultation sheet at that time shows that the 
initial treatment provider made a provisional diagnosis of 
chronic depression with questionable psychomotor retardation.  
A consultation report dated the following day shows that he 
was counseled and placed on antidepressant medication.  The 
report concluded with a diagnosis of depression reaction.

A consultation sheet dated in May 1971 shows that the veteran 
requested to see a psychiatrist.  The initial treatment 
provider opined that there was no real neuropsychiatric 
problem, and recommended that the veteran consult a chaplain.  
On consultation with a chaplain, the chaplain judged that the 
veteran could deal with his problems, however, he noted that 
there was a possible hardship discharge situation developing.  

The report of a July 1971 examination at the time of release 
from active duty shows that on examination, the psychiatric 
clinical evaluation was normal.

The veteran's DD Form 214 shows that he was discharged for 
reasons of demonstrated dependency or hardship.

During a September 1971 VA special psychiatric examination 
the veteran reported that he had had a lot of nervous tension 
since his divorce in July 1968.  He complained of being 
nervous and tense during service.  After examination the 
examination report contains a diagnosis that there was no 
apparent mental illness symptoms at the present time.

A November 2002 statement by a VA Advanced Registered Nurse 
Practitioner (ARNP) at a VA mental health clinic noted that 
the veteran had been receiving treatment there since November 
2000, and that the veteran was diagnosed with major 
depressive disorder.  The ARNP opined that this was at least 
as likely as not to be related to the veteran's multiple 
musculoskeletal problems, resultant pain, and the fact that 
he could not work.  

In the report of an April 2003 VA examination for mental 
disorders, the examiner diagnosed major depressive disorder, 
chronic, moderate to severe; and dysthymic disorder, late 
onset.  The examiner noted the following.  Because the 
veteran's low back injury in 1970 occurred concurrently with 
his family-related stressors, it was difficult to determine 
to what extent the low back pain was etiologic in his first 
episode of depression.  However, the relationship between the 
veteran's low back pain and the exacerbation of his 
depression as a result of his inability to work was more 
obviously related beginning in 1986.  The examiner opined 
that the veteran's physical condition contributed 
significantly to the onset of his depressed episodes 
beginning in the mid-1980s.  In an addendum to that 
examination report, that examiner opined that the veteran's 
depression appeared to be associated primarily with back pain 
beginning in the mid-1980s; and that his current depression 
appeared to be related to the current back pain condition.

iii.  Conclusions

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for both the spine disorder claim 
and the acquired psychiatric disorder claim.  

With respect to the spine claim, the Board finds that the two 
opposing sets of medical opinions discussed above are both 
persuasive.  The Board concludes that the evidence, viewed 
liberally, is at least in equipoise.  That is, it is at least 
as likely as not that the claimed bulging discs, L4-L5 and 
L5-S1, arthritis of the lumbar spine symptomatology is linked 
to service.  The veteran is therefore entitled to the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, it is the judgment of the Board that service 
connection is warranted for bulging discs, L4-L5 and L5-S1, 
and arthritis of the lumbar spine.

With respect to the claim for service connection for an 
acquired psychiatric disorder, there are two medical opinions 
which clearly link the veteran's current depression disorder 
to his current back pain condition that is part of his 
service-connected lumbosacral spine disability.  On weighing 
the evidence, the Board concludes that the evidence is at 
least in equipoise; it is at least as likely as not that the 
claimed acquired psychiatric disorder is proximately due to 
the veteran's service-connected lumbosacral spine disability.  
Accordingly, it is the judgment of the Board that service 
connection is warranted for an acquired psychiatric disorder.


ORDER

Service connection for bulging discs, L4-5 and L5-S1, and 
arthritis of the lumbar spine, is granted.

Service connection for an acquired psychiatric disorder is 
granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


